                                                                   Case 2:17-cv-01030-MMD-EJY Document 116 Filed 08/24/20 Page 1 of 3



                                                                 NATALIE L. WINSLOW, ESQ.
                                                             1   Nevada Bar No. 12125
                                                                 NICHOLAS E. BELAY, ESQ.
                                                             2   Nevada Bar No. 15175
                                                                 AKERMAN LLP
                                                             3   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                             4   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             5   Email: natalie.winslow@akerman.com
                                                                 Email: nicholas.belay@akerman.com
                                                             6
                                                                 Attorneys for The Bank of New York Mellon fka
                                                             7   The Bank of New York, as Trustee for the
                                                                 Certificateholders of CWALT, Inc., Alternative
                                                             8   Loan Trust 2005-1CB, Mortgage Pass-Through
                                                                 Certificates, Series 2005-1CB
                                                             9
                                                                                             UNITED STATES DISTRICT COURT
                                                            10
                                                                                                    DISTRICT OF NEVADA
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   THE BANK OF NEW YORK MELLON FKA                      Case No.: 2:17-cv-01030-MMD-EJY
                                                                 THE BANK OF NEW YORK, AS TRUSTEE
                      LAS VEGAS, NEVADA 89134




                                                            13   FOR THE CERTIFICATEHOLDERS OF
AKERMAN LLP




                                                                 CWALT, INC., ALTERNATIVE LOAN
                                                            14   TRUST 2005-1CB, MORTGAGE PASS-
                                                                 THROUGH CERTIFICATES, SERIES 2005-                   STIPULATION   AND    ORDER   TO
                                                            15   1CB,                                                 CONTINUE STAY OF PROCEEDINGS
                                                            16                        Plaintiff,                      (SECOND REQUEST)
                                                            17   vs.
                                                            18   JEAN       BIRMINGHAM,    MORTGAGE
                                                                 ELECTRONIC REGISTRATION SYSTEMS,
                                                            19   INC., SFR INVESTMENTS POOL 1, LLC,
                                                                 PEARL       COVE   II  HOMEOWNERS
                                                            20   ASSOCIATION, DOE INDIVIDUALS I-X,
                                                                 inclusive; and ROE CORPORATIONS I-X,
                                                            21   inclusive,
                                                            22                        Defendants.
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                            Page 1 of 3
                                                                 54273835;1
                                                                   Case 2:17-cv-01030-MMD-EJY Document 116 Filed 08/24/20 Page 2 of 3




                                                             1   SFR INVESTMENTS POOL 1, LLC,
                                                             2                           Counter/Crossclaimant,
                                                             3   vs.
                                                             4   THE BANK OF NEW YORK MELLON FKA
                                                                 THE BANK OF NEW YORK, AS TRUSTEE
                                                             5   FOR THE CERTIFICATEHOLDERS OF
                                                                 CWALT, INC., ALTERNATIVE LOAN
                                                             6   TRUST 2005-1CB, MORTGAGE PASS-
                                                                 THROUGH CERTIFICATES, SERIES 2005-
                                                             7   1CB;        MORTGAGE       ELECTRONIC
                                                                 REGISTRATION SYSTEMS, INC. as nominee
                                                             8   beneficiary for MIRAD FINANCIAL GROUP;
                                                                 JEAN BIRMINGHAM, an individual,
                                                             9
                                                                                         Counter/Crossdefendants.
                                                            10

                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                          The Bank of New York Mellon, fka The Bank of New York, as Trustee for the
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                            13   Certificateholders of CWALT, Inc., Alternative Loan Trust 2005-1CB, Mortgage Pass-Through
AKERMAN LLP




                                                            14   Certificates, Series 2005-1CB (BoNYM), Pearl Cove II Homeowners Association (HOA), and SFR

                                                            15   Investments Pool 1, LLC (SFR), by and through their respective counsel of record, stipulate and

                                                            16   agree to stay proceedings for an additional 90 days. In support of such stipulation, the parties

                                                            17   represent as follows:

                                                            18            1.    On February 11, 2020, BoNYM and SFR filed a notice of settlement. (ECF No. 111).

                                                            19            2.    As part of the notice, the parties agreed to stay the litigation for 90 days to allow time

                                                            20   for SFR to perform a condition precedent to the agreement.

                                                            21            3.    The parties further agreed to the stay to allow BoNYM and the HOA to continue

                                                            22   exploring the potential for settlement.

                                                            23            4.    Since the court entered the initial stay, BoNYM and the HOA reached an agreement,

                                                            24   which they are working to finalize.

                                                            25            5.    On May 18, 2020, the parties stipulated to continue the litigation stay for an

                                                            26   additional 90 days, which the court granted on May 19, 2020.

                                                            27            5.    BoNYM and SFR, however, need additional time for performance of the condition

                                                            28   precedent to the parties' settlement.


                                                                                                                  Page 2 of 3
                                                                 54273835;1
                                                                   Case 2:17-cv-01030-MMD-EJY Document 116 Filed 08/24/20 Page 3 of 3




                                                             1            6.     The parties therefore agree to stay proceedings for an additional 90 days, with leave

                                                             2   to ask the court to reinstate the parties' respective summary judgment motions within 7 days of the

                                                             3   date the stay is lifted.

                                                             4            Dated this 24th day of August, 2020.

                                                             5
                                                                     AKERMAN LLP                                                Hall Jaffe & Clayton, LLP
                                                             6
                                                                     /s/ Nicholas E. Belay, Esq.                                /s/ Ashlie L. Surur, Esq.
                                                             7       NATALIE L. WINSLOW, ESQ.                                   ASHLIE L. SURUR, ESQ.
                                                                     Nevada Bar No. 12125                                       Nevada Bar No. 11290
                                                             8       NICHOLAS E. BELAY, ESQ.                                    7425 Peak Drive
                                                                     Nevada Bar No. 15175                                       Las Vegas, Nevada 89128
                                                             9       1635 Village Center Circle, Suite 200
                                                                     Las Vegas, Nevada 89134                                    Attorneys for Pearl Cove II Homeowners
                                                            10                                                                  Association
                                                                     Attorneys for The Bank of New York Mellon
                                                            11       fka The Bank of New York, as Trustee for the
                                                                     Certificateholders of CWALT, Inc.,
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12       Alternative Loan Trust 2005-1CB, Mortgage
                                                                     Pass-Through Certificates, Series 2005-1CB
                      LAS VEGAS, NEVADA 89134




                                                            13       and Mortgage Electronic Registration
AKERMAN LLP




                                                                     Systems, Inc.
                                                            14
                                                                     KIM GILBERT EBRON
                                                            15
                                                                     /s/ Chantel M. Schimming
                                                            16       Chantel M. Schimming, ESQ.
                                                                     Nevada Bar No. 8886
                                                            17       7625 Dean Martin Drive, Suite 110
                                                                     Las Vegas, Nevada 89139
                                                            18
                                                                     Attorneys for SFR Investments Pool 1, LLC
                                                            19

                                                            20       No further stay will be granted, given the lengths of the stay granted to date.
                                                            21                                                   IT IS SO ORDERED.
                                                            22
                                                                                                                 _________________________________________
                                                            23                                                   UNITED STATES DISTRICT JUDGE
                                                                                                                 Case No.:   2:17-cv-01030-MMD-EJY
                                                            24
                                                                                                                          August 24, 2020
                                                                                                                 DATED: _________________________________
                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                  Page 3 of 3
                                                                 54273835;1
